Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 was received and has been entered.  Claims 3-6, 8, and 12 were amended. Claim 7 was previously cancelled. Claims 3-6 and 8-12 are in the application and pending examination. Claims 1-2 have been previously withdrawn. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first direction” and “nozzles in the standby position are away from a straight line connecting the treatment positions”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of an amended title. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a first direction” and “nozzles in the standby position are away from a straight line connecting the treatment positions” .
Claim Objections
The previous objection to the claims 3-6 is withdrawn based on the amendment to claims 3-6 and 8.  
Claim 3 recites “.. nozzles in the standby position are away from a straight line connecting the treating positons “ . A suggested revision is as follows nozzles in the standby position are located on a line which is separate and non-intersecting with positions “ Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: solution treating units in claim 3, blowout units in claim 3,  main transport mechanism in claim 3, resist film coating units in claim 4,  antireflection film coating units in claim 4,  developing units in claim 6, and moving mechanism in claim 7.                         
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s arguments that “configured to “ they do not invoke 112(f). 
Examiner is considering this clause to be considered functional.
Secondly, Applicant’s argue “evidence that the term has an art-recognized structure to perform the claimed function, the references of record appear to provide evidence that the terms are used in the relevant art to indicate a well-known structure. Examiner disagrees. There is more than structure associated with each of these terms.  As  suggested in the previous Office Action, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function).

Claim Rejections - 35 USC § 112
The previous rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn based on the amendment to claim 12 to delete the phrase "type".
Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The previous rejection of claims 3-4, 6, and 12 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20030108349 to Kanagawa (hereinafter Kanagawa) is withdrawn based on the amendment to claim 3.
Claim Rejections - 35 USC § 103
Claims 3-4, 6, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20030108349 to Kanagawa (hereinafter Kanagawa) and US Pat. Pub. No. 20060130751 A1 to Volfovski et al (hereinafter Volfovski).

Regarding claim 3, Kanagawa teaches the substrate treating apparatus comprising:
a treating block including a plurality of cells, each cell comprising: solution treating units (CP) configured to treat substrates with solutions; blowout units (FCU) provided above the solution treating units and configured to blow out a gas downward; and
a single main transport mechanism (48) disposed in a transport space and configured to transport the substrates to the solution treating units, wherein:
at least two of the solution treating units (CP-CP on lower level, CP-CP on upper level in Fig. 4) are juxtaposed without a partition wall; the blowout units are provided respectively for the solution treating units which are juxtaposed; the blowout units supply the gas to the solution treating units which are juxtaposed ; the blowout units of each cell are connected to a common gas supply pipe (32) extending vertically; and the blowout units (FCU) of each cell supply the gas to the solution treating units. (See Kanagawa, Abstract, paragraphs 61, 63 and 75 and Figs.1 and 4.)
Further regarding claim 3, Kanagawa teaches each cell comprises: a plurality of nozzles (73, 82) configured to supply the solutions; a gripper (portion of 70 gripping 73 or 82) configured to grip one of the plurality of nozzles and  a moving mechanism configured to move the nozzle (73, 82) gripped by the gripper (portion of 70)  to the solution treating units (CP) which are juxtaposed. (See Kanagawa, Fig. 6 and paragraph 69.)

Volfovski is directed to multi-chamber processing system for processing substrates in a cluster tool with a more repeatable wafer history.
Volfovski teaches each nozzle is movable between treating positions above wafers held by the spin holders in the solution treating units which are juxtaposed to each other and a standby position, the solution treating units which are juxtaposed to each other are arranged in a first direction, the nozzles in the standby position are arranged in the first direction, and the nozzles in the standby position are away from a straight line connecting the treating positions. (See Volfovski, Fig. 6, Abstract, and paragraph 88-89.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each nozzle is movable between treating positions above wafers held by the spin holders in the solution treating units which are juxtaposed to each other and a standby position, the solution treating units which are juxtaposed to each other are arranged in a first direction, the nozzles in the standby position are arranged in the first direction, and the nozzles in the standby position are away from a straight line connecting the treating positions, because Volfovski teaches this arrangement reduces orthogonal movements to assure reliable 
Regarding claim 4, Kanagawa teaches the juxtaposed solution treating units (CP, CP) are arranged on a same level. (See Kanagawa, Abstract, paragraphs 61, 63 and 75 and Figs.1 and 4.)										Regarding claim 6, Kanagawa teaches the solution treating units (CP) include developing units  (DEV) configured to supply a developer to the substrates; at least two of the developing units are juxtaposed without a partition wall; the blowout units (FCU) are provided respectively for the juxtaposed developing units; and the blowout units supply the gas to the respective juxtaposed developing units. (See Kanagawa, Abstract, paragraphs 61, 63 and 75 and Figs.1-2 and 4.)
Regarding claim 12, Kanagawa teaches each nozzle is configured to supply a different type of the solutions to each other. (See Kanagawa, Abstract, paragraphs 68-72 and Fig. 6.)	
The previous rejection of claims 3-4 and 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Num. 6,287,025 to Yuji Matsuyama in view of US Pat. Pub. No. 20030217695 A1 to Fukutomi (hereinafter Fukutomi) and further in view of US Pat. Pub. No. 20080078327 A1 to Dong-Hun et al (hereinafter Dong-Hun) is withdrawn based on the amendment to claim 3. 
Claims 3-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Num. 6,287,025 to Yuji Matsuyama in view of US Pat. Pub. No. 20030217695 A1 to Fukutomi (hereinafter Fukutomi) and further in view of US Pat. Pub. No. 20080078327 A1 to Dong-Hun et al (hereinafter Dong-Hun) and US Pat. Pub. No. 20060130751 A1 to Volfovski et al (hereinafter Volfovski) .
Regarding claim 3, Matsuyama teaches a substrate treating apparatus comprising: a treating block (portion of first level of 1) including a plurality of cells (20, 30), each cell comprising: solution treating units (CP, CP) configured to treat substrates with solutions; blowout units (209, 204) provided above the solution treating units and configured to blow out a gas (DF) downward;  
a single main transport mechanism (100, 110) disposed in a transport space (space between CP) and configured to transport the substrates (W) to the solution treating units (C);
at least two of the solution treating units (CP in 20) are juxtaposed without a partition wall; the blowout units (209, 204) are provided respectively for the juxtaposed solution treating units (CP); the blowout units (209, 204) supply the gas to the juxtaposed solution treating units (CP) ;  and the blowout units (209,204) of each cell supply the gas (DF) to the solution treating units. (See Matsuyama, Figs. 1 and 9, Abstract and col. 3, lines 19-34.)
Matsuyama does not explicitly teach the blowout units of each cell are connected to a common gas supply pipe extending vertically.
Fukutomi is directed to a substrate processing apparatus including a manifold connecting a plurality of coating processing units with an air conditioning unit.
Fukutomi teaches the blowout units of each cell (SC4-6) are connected to a common gas supply pipe (10a) extending vertically. (See Fukutomi, Abstract, Figs. 4 and 6.)

Further regarding claim 3, Matsuyama does not explicitly teach each cell comprises: a plurality of nozzles configured to supply the solutions; a gripper configured to grip one of the plurality of nozzles and a moving mechanism configured to move the nozzle gripped by the gripper to the solution treating units which are juxtaposed.  
Dong-Hun is directed to a substrate processing apparatus with a plurality of horizontal blocks which receive liquid from a utility apparatus.
Dong-Hun teaches each cell comprises: a plurality of nozzles (201) configured to supply the solutions; a gripper (nozzle holding mechanism) configured to grip one of the plurality of nozzles (201) and  a moving mechanism (202) configured to move the nozzle (201) gripped by the gripper (nozzle holding mechanism) to the solution treating units (141) which are juxtaposed. (See Dong-Hun, Fig. 24, Abstract, and paragraph 97.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each cell comprises: a plurality of nozzles configured to supply the solutions; a gripper configured to grip one of the plurality of nozzles and a moving mechanism configured to move the nozzle gripped by the gripper to the solution treating units which are juxtaposed, because Dong-Hun teaches this arrangement reduces the cost of the system and improve the safety of the 
Regarding claim 3, Matsuyama does not explicitly teach each nozzle is movable between treating positions above wafers held by the spin holders in the solution treating units which are juxtaposed to each other and a standby position, the solution treating units which are juxtaposed to each other are arranged in a first direction, the nozzles in the standby position are arranged in the first direction, and the nozzles in the standby position are away from a straight line connecting the treating positions.
Volfovski is directed to multi-chamber processing system for processing substrates in a cluster tool with a more repeatable wafer history.
Volfovski teaches each nozzle is movable between treating positions above wafers held by the spin holders in the solution treating units which are juxtaposed to each other and a standby position, the solution treating units which are juxtaposed to each other are arranged in a first direction, the nozzles in the standby position are arranged in the first direction, and the nozzles in the standby position are away from a straight line connecting the treating positions. (See Volfovski, Fig. 6, Abstract, and paragraph 88-89.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each nozzle is movable between treating positions above wafers held by the spin holders in the solution treating units which are juxtaposed to each other and a standby position, the solution treating units which are juxtaposed to each other are arranged in a first direction, the nozzles in the standby position are arranged in the first direction, and the nozzles in the standby 
Regarding claim 4, Matsuyama teaches the juxtaposed solution treating units (CP, CP) are arranged on a same level. (See Matsuyama, Fig. 1.)
Regarding claim 6, Matsuyama teaches the solution treating units include developing units (30) configured to supply a developer to the substrates; at least two of the developing units are juxtaposed without a partition wall (CP, CP in 30); the blowout (208, 209)  units are provided respectively for the juxtaposed developing units; and the blowout units supply the gas (DF) to the respective juxtaposed developing units. (See Matsuyama, Figs. 1 and 9.)
Regarding claim 7, Matsuyama does not explicitly teach a moving mechanism configured to move the nozzles to the juxtaposed solution treating units.
Nagamine teaches a moving mechanism configured to move the nozzle to the juxtaposed solution treating units. (See Nagamine, paragraph 13, Abstract, and Figs. 1 and 4.)
It would have been obvious to a person of ordinary skill in the art  before the effective filing date of the invention to include a moving mechanism configured to move the nozzle to the solution treating units, because Nagamine teaches this would enable the substrates to be treated with resin while reducing exhaust. (See Nagamine, paragraph 13, Abstract, and Figs. 1 and 4.)

Ohtani teaches each cell comprises: nozzles (73) configured to supply the solutions. (See Ohtani, Abstract, col. 14, lines 24-30, and Figs. 1 and 4.)
It would have been obvious to a person of ordinary skill in the art to include before the effective filing date of the invention a moving mechanism configured to move the nozzles to the solution treating units, each cell comprises: nozzles configured to supply the solutions; and a moving mechanism configured to move the nozzles to the juxtaposed solution treating units, because Ohtani teaches this would enable a different types solutions to be delivered to the wafer. (See Ohtani, Abstract, col. 14, lines 24-30, and Figs. 1 and 4.) 
The previous rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Num. 6,287,025 to Yuji Matsuyama et al (hereinafter Matsuyama) in view of US Pat. Pub. No. 20030217695 A1 to Fukutomi (hereinafter Fukutomi) and US Pat. Pub. No. 20080078327 A1 to Dong-Hun et al (hereinafter Dong-Hun) as applied to claim 3 and further in view of US Pat. Pub. No. 20100040779 to Nagamine (hereinafter Nagamine) is withdrawn based on the amendment to claim 3.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Num. 6,287,025 to Yuji Matsuyama et al (hereinafter Matsuyama) in view of US Pat. Pub. No. 20030217695 A1 to Fukutomi (hereinafter Fukutomi) and US Pat. Pub. No. 20080078327 A1 to Dong-Hun et al (hereinafter Dong-Hun) and US Pat. Pub. No. 20060130751 A1 to Volfovski et al (hereinafter Volfovski) as applied to claim 3 and further in view of US Pat. Pub. No. 20100040779 to Nagamine (hereinafter Nagamine).
Regarding claim 5, Matsuyama teaches solution treating units include resist film coating units configured to apply a resist film material to the substrates; a second blowout unit (203, 204) provided for the juxtaposed resist film coating units (CP in 20) and the second blowout unit (203, 204) supplies the gas to the juxtaposed resist film coating units. (See Matsuyama, Figs. 1, 7, and 9, Abstract and col 2, lines 40-42, col. 3, lines 19-34.)
Regarding claim 5, Matsuyama does not explicitly teach the solution treating units include antireflection film coating units configured to apply an antireflection film forming solution to the substrates.
Nagamine is directed to a liquid processing apparatus.
Nagamine teaches the solution treating units include antireflection film coating units (B2, B4) configured to apply an antireflection film forming solution to the substrates. (See Nagamine, Abstract, paragraphs 77-78 and Figs. 1 and 9-10.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the solution treating units include antireflection film coating units configured to apply an antireflection film forming solution to the substrates; because Nagamine teaches this would allow the desired coating pattern to applied in the desired sequence to obtain the desired final coating on the substrate. (See Nagamine, Abstract, paragraphs 6, 13, 77-78 and Figs. 1 and 9-10.)

Nagamine teaches the antireflection film coating units (64-61) of each cell are juxtaposed without a partition wall; a first blowout unit (25) provided for the juxtaposed antireflection film coating units (64-61) and the first blowout unit supplies the gas to the juxtaposed antireflection film coating units. (See Nagamine, Abstract, paragraphs 6, 13, 77-78, 83 and Figs. 1 and 9-10.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the solution treating units include the antireflection film coating units of each cell are juxtaposed without a partition wall; a first blowout unit provided for the juxtaposed antireflection film coating units; and the first blowout unit supplies the gas to the juxtaposed antireflection film coating units; because Nagamine teaches this would allow for increased treatment of number of substrates without increasing exhaust. (See Nagamine, Abstract, paragraphs 6, 13, 77-78, 83 and Figs. 1 and 9-10.)
The previous rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20030108349 to Kanagawa (hereinafter Kanagawa) as applied to claim 3 and further in view of US Pat. Pub. No. 20100040779 to Nagamine (hereinafter Nagamine) is withdrawn based on the cancellation of claim 5.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20030108349 to Kanagawa (hereinafter Kanagawa) and US Pat. Pub. No. 20060130751 A1 to Volfovski et al (hereinafter Volfovski) as applied to claim 3 and further in view of US Pat. Pub. No. 20100040779 to Nagamine (hereinafter Nagamine).
Regarding claim 5, Kanagawa teaches solution treating units include resist film coating units (COT) configured to apply a resist film material to the substrates; a second blowout unit (FCU) provided for the juxtaposed resist film coating units (lower set of CP in 20 in Fig. 4) and the second blowout unit (FCU) supplies the gas to the juxtaposed resist film coating units. (See Kanagawa, Fig. 4, Abstract and paragraph 45.)
Regarding claim 5, Kanagawa does not explicitly teach the solution treating units include antireflection film coating units configured to apply an antireflection film forming solution to the substrates.
Nagamine is directed to a liquid processing apparatus.
Nagamine teaches the solution treating units include antireflection film coating units (B2, B4) configured to apply an antireflection film forming solution to the substrates. (See Nagamine, Abstract, paragraphs 77-78 and Figs. 1 and 9-10.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the solution treating units include antireflection film coating units configured to apply an antireflection film forming solution to the substrates; because Nagamine teaches this would allow the desired coating pattern to applied in the desired sequence to obtain the desired final coating on the substrate. (See Nagamine, Abstract, paragraphs 6, 13, 77-78 and Figs. 1 and 9-10.)

Nagamine teaches the antireflection film coating units (64-61) of each cell are juxtaposed without a partition wall; a first blowout unit (25) provided for the juxtaposed antireflection film coating units (64-61) and the first blowout unit supplies the gas to the juxtaposed antireflection film coating units. (See Nagamine, Abstract, paragraphs 6, 13, 77-78, 83 and Figs. 1 and 9-10.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the solution treating units include the antireflection film coating units of each cell are juxtaposed without a partition wall; a first blowout unit provided for the juxtaposed antireflection film coating units; and the first blowout unit supplies the gas to the juxtaposed antireflection film coating units; because Nagamine teaches this would allow for increased treatment of number of substrates without increasing exhaust. (See Nagamine, Abstract, paragraphs 6, 13, 77-78, 83 and Figs. 1 and 9-10.)
The previous rejection of claims 8-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20030108349 to Kanagawa (hereinafter Kanagawa) as applied to claim 3 and further in view of US Pat. Pub. No. 20070297794 A1 to Park et al (hereinafter Park).is withdrawn based on the amendment to claim 3.
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20030108349 to Kanagawa (hereinafter Kanagawa) US Pat. Pub. No. 20060130751 A1 to Volfovski et al (hereinafter Volfovski) as applied to claim 3 and further in view of US Pat. Pub. No. 20070297794 A1 to Park et al (hereinafter Park).
Regarding claim 8, Kanagawa teaches a second guide rail … disposed above solution treating units (CP) which are juxtaposed, wherein the gripper (70) is slidably supported by the second guide rail (74). (See Kanagawa, Figs. 5-6.) 
Kanagawa does not explicitly teach the moving mechanism comprises: two first guide rails arranged outwardly of the solution treating units which are juxtaposed; and a second guide rail slidably supported by the two first guide rails.
Park is directed to a photolithography system including an application and development module.
Park teaches the moving mechanism comprises: two first guide rails (arranged at first and second end of 34) arranged outwardly of the solution treating units which are juxtaposed; and a second guide rail (34) slidably supported by the two first guide rails. (See Park, paragraph 34 and Fig. 5)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the moving mechanism comprises: two first guide rails arranged outwardly of the solution treating units which are juxtaposed; and a second guide rail slidably supported by the two first guide rails ; as an art recognized equivalent structure for a guide rail and supporting structure in a substrate treatment apparatus. (See Park, paragraph 34 and Fig. 5)

Regarding claim 9,  Kanagawa does not explicitly teach the two first guide rails are arranged parallel to each other.
Park teaches the two first guide rails (first and second ends of 34) are arranged parallel to each other. (See Park, paragraph 34 and Fig. 5)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the two first guide rails are arranged parallel to each other; as an art recognized equivalent structure for guide rail and supporting structure in a substrate treatment apparatus. (See Park, paragraph 34 and Fig. 5)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 10,  Kanagawa does not explicitly teach the first guide rails extend horizontally; and the second guide rail extends horizontally and is perpendicular to the first guide rails.
Park teaches the first guide rails extend horizontally; and the second guide rail extends horizontally and is perpendicular to the first guide rails. (See Park, paragraph 34 and Fig. 5)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the first guide rails extend 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
The previous rejection of claim 11  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20030108349 to Kanagawa (hereinafter Kanagawa) as applied to claim 3 and further in view of US Pat. Num. 5,765,072 B1 to Ohtani et al (hereinafter Ohtani) and US Pat. Pub. No. 20020152958 A1 to Shigemori et al (hereinafter Shigemori) is withdrawn based on the amendment to claim 3.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20030108349 to Kanagawa (hereinafter Kanagawa) and US Pat. Pub. No. 20060130751 A1 to Volfovski et al (hereinafter Volfovski) as applied to claim 3 and further in view of US Pat. Num. 5,765,072 B1 to Ohtani et al (hereinafter Ohtani) and US Pat. Pub. No. 20020152958 A1 to Shigemori et al (hereinafter Shigemori).  
Regarding claim 11, Kanagawa does not explicitly teach a plurality of treating solution pipes, wherein: each treating solution pipe is connected to each nozzle.
Ohtani is directed to a substrate treatment system including an application and development module.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of treating solution pipes, wherein: each treating solution pipe is connected to each nozzle; because Ohtani teaches this structure allows a predetermined treatment of the substrates to take place. (See Ohtani, Abstract, col. 7, lines 54-67, col. 8, lines 1-20, and Figs. 1 and 4-5)
 Regarding claim 11, Kanagawa does not explicitly teach each treating solution pipe is arranged to be movable to permit movement of the nozzle between a standby position and treating position.
Shigemori is directed to a substrate treatment system including an application and development module.
Shigemori teaches each treating solution pipe is arranged to be movable to permit movement of the nozzle between a standby position and treating position. (See Shigemori, Abstract, paragraphs 293, 305, 306, 310, 318, and Figs. 1 and 4-5)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each treating solution pipe is arranged to be movable to permit movement of the nozzle between a standby position and treating position; because Shigemori teaches this structure allows a predetermined treatment of the substrates to take place and improve the throughput of substrate processing. (See Shigemori, Abstract, paragraphs 293, 305, 306, 310, 318, and Figs. 1 and 4-5)
Double Patenting
The previous rejection of claim 3 on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent App 15/047,056 (hereinafter ‘056) in view of US Pat. Pub. No. 20030108349 A1 to Kanagawa (hereinafter Kanagawa) is withdrawn based on the amendment to claim 3. 
The previous rejection of claim 3 on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent App 15/047,056 (hereinafter ‘056) in view of US Pat. Pub. No. 20030108349 A1 to Kanagawa (hereinafter Kanagawa) and US Pat. Pub. No. 20060130751 A1 to Volfovski et al (hereinafter Volfovski).
Regarding claim 3, ‘056 claims 1 and 5 teach a substrate treating apparatus comprising:
a treating block (housing) including a plurality of cells (stories), each cell comprising: solution treating (coating units) units configured to treat substrates with solutions; 
a single main transport  (first main transport) mechanism disposed in a transport space and configured to transport the substrates to the solution treating units. (See claims 1 and 5 of ‘056.)
Regarding 1, ‘056 does not explicitly teach at least two of the solution treating units are juxtaposed without a partition wall; the blowout units are provided respectively for the juxtaposed solution treating units; the blowout units supply the gas to the juxtaposed solution treating units.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least two of the solution treating units are juxtaposed without a partition wall; the blowout units are provided respectively for the juxtaposed solution treating units; the blowout units supply the gas to the juxtaposed solution treating units, because this allows air to be provided in the process section with excellent uniformity. (See Kanagawa, Figs. 4 and paragraph 24 and Abstract.)
Regarding 1, ‘056 does not explicitly teach blowout units provided above the solution treating units and configured to blow out a gas downward, the blowout units of each cell are connected to a common gas supply pipe extending vertically; and
the blowout units of each cell supply the gas to the solution treating units.
Kanagawa teaches blowout units (FCU) provided above the solution treating units and configured to blow out a gas downward, the blowout units of each cell are connected to a common gas supply pipe (32) extending vertically; and the blowout units (FCU) of each cell supply the gas to the solution treating units. (See Kanagawa, Figs. 4 and paragraph 13, 24 and Abstract.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include blowout units provided above the solution treating units and configured to blow out a gas downward, the blowout units of 
Further regarding claim 3, ‘056 does not explicitly teach each cell comprises: a plurality of nozzles configured to supply the solutions; a gripper configured to grip one of the plurality of nozzles and a moving mechanism configured to move the nozzle gripped by the gripper to the solution treating units which are juxtaposed.
Further regarding claim 3, Kanagawa teaches each cell comprises: a plurality of nozzles (73, 82) configured to supply the solutions; a gripper (portion of 70 gripping 73 or 82) configured to grip one of the plurality of nozzles and  a moving mechanism configured to move the nozzle (73, 82) gripped by the gripper (portion of 70)  to the solution treating units (CP) which are juxtaposed. (See Kanagawa, Fig. 6 and paragraph 69.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each cell comprises: a plurality of nozzles configured to supply the solutions; a gripper configured to grip one of the plurality of nozzles and a moving mechanism configured to move the nozzle gripped by the gripper to the solution treating units which are juxtaposed, because this allows the nozzle to be chosen in accord with the kind of resist solution. (See Kanagawa, Figs. 4, 6, and paragraphs 13, 24, 69, and Abstract.)
Regarding claim 3, ‘056 does not explicitly teach each nozzle is movable between treating positions above wafers held by the spin holders in the solution treating 
Volfovski is directed to multi-chamber processing system for processing substrates in a cluster tool with a more repeatable wafer history.
Volfovski teaches each nozzle is movable between treating positions above wafers held by the spin holders in the solution treating units which are juxtaposed to each other and a standby position, the solution treating units which are juxtaposed to each other are arranged in a first direction, the nozzles in the standby position are arranged in the first direction, and the nozzles in the standby position are away from a straight line connecting the treating positions. (See Volfovski, Fig. 6, Abstract, and paragraph 88-89.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each nozzle is movable between treating positions above wafers held by the spin holders in the solution treating units which are juxtaposed to each other and a standby position, the solution treating units which are juxtaposed to each other are arranged in a first direction, the nozzles in the standby position are arranged in the first direction, and the nozzles in the standby position are away from a straight line connecting the treating positions, because Volfovski teaches this arrangement reduces orthogonal movements to assure reliable and high speed substrate transfer. (See Volfovski , Fig. 6, Abstract, and paragraph 88-89.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 3-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JPH-05267148 A to Koyama et al (hereinafter Koyama) teaches each nozzle is movable between treating positions above wafers held by the spin holders in the solution treating units which are juxtaposed to each other and a standby position, the solution treating units which are juxtaposed to each other are arranged in a first direction, the nozzles in the standby position are arranged in the first direction, and the nozzles in the standby position are away from a straight line connecting the treating positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717